Citation Nr: 0631731	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  05-03 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Whether the appellant is basically eligible for Department 
of Veterans Affairs (VA) benefits.



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel





INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 decision of the VA Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied the 
appellant's claim for VA benefits on the basis that her 
husband did not have the requisite military service to 
establish basic eligibility for such benefits.


FINDINGS OF FACT

1.  The service department has certified that the 
appellant's husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces during 
World War II.

2.  The appellant has not submitted acceptable evidence of 
qualifying military service.


CONCLUSION OF LAW

The appellant's husband did not have the requisite service 
to render the appellant basically eligible for VA benefits.  
38 U.S.C.A. §§ 101, 107, 5107 (West 2002); C.F.R. §§ 3.1, 
3.40, 3.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that no further 
action is necessary to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a letter dated in October 2003, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete her claim, including what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the appellant to submit any 
additional information in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice was provided by VA prior to the decision here on 
appeal and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  A review 
of the record indicates that all necessary evidence relative 
to this claim has been obtained and associated with the 
claims file. The RO has secured the necessary information 
regarding the claimed service of the appellant's husband 
from the service department.  The appellant has identified 
no other pertinent evidence, nor is there any indication of 
relevant, outstanding evidence.  As such, the Board finds 
that it has met its duty to assist.

Notwithstanding the assistance in substantiating the 
appellant's claim provided by VA, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VCAA is not applicable to matters in which 
the law, and not the evidence, is dispositive.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  As set forth in more 
detail below, the appellant's appeal must be denied as a 
matter of law.  Thus, the Board finds that any deficiency in 
VA's VCAA notice or development action is harmless error.

In September 2003, the appellant submitted an application 
for VA benefits, claiming that her husband had active 
service during World War II from June 1942 until his death 
at the hands of the Japanese in June 1945.  In support of 
her claim, she submitted an affidavit signed by her in May 
1955 outlining her husband's guerilla service in Hunter's 
ROTC, an August 1955 award of pension by the Philippine 
Veterans Board based on service and death during service, 
notices from the Philippine Veterans Affairs Office dated in 
December 1998 and November 2003 reflecting the award of old 
age pension in 1994 based on service during World War 
II/Philippine Revolution with Hunter's ROTC.  The appellant 
also submitted an affidavit purportedly from a Filipino 
officer dated in March 2005 reflecting his recollection of 
the appellant's husband serving in an Anti-Japanese Movement 
with the Bisumi Fighters in Hunter's ROTC; attached to the 
affidavit was a roster of Bisumi Fighters showing that the 
appellant's husband was a rifleman in the 1st Platoon, 2nd 
Combat Team.  Nowhere on the official documentation 
submitted by the appellant is there a reference to service 
with the Philippine Commonwealth Army and/or service with 
recognized guerrillas in the service of the United States 
Armed Forces.

The RO forwarded information supplied by the appellant to 
the service department, requesting verification of the 
claimed military service.  In November 2003, the service 
department, through the National Personnel Records Center, 
responded that the appellant's husband had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  The RO determined that evidence submitted 
subsequent to the November 2003 finding reported by the 
National Personnel Records Center did not warrant additional 
search of the records as it did not identify any additional 
service.

The RO denied the appellant's claim for VA benefits on the 
basis that her husband did not have the requisite military 
service to establish eligibility for such benefits.  The 
appellant appealed the RO determination, essentially arguing 
that she is entitled to VA benefits based on claimed 
military service, regardless of the findings of the service 
department.  The appellant insists that her husband's 
service was in cooperation with United States Armed Forces 
and that she should be awarded VA benefits because of his 
documented service and death at the hands of the Japanese.

The appellant claims that her husband's military service 
meets the requirements for eligibility for VA benefits on 
the basis that he was a "veteran."  The term "veteran" means 
a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  See 38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the military 
order of the President dated July 26, 1941, including among 
such military forces organized guerrilla forces under 
commanders appointed, designated, or subsequently recognized 
by the Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person 
by reason of the service of such person or the service of 
any other person in the Armed Forces, except for specified 
benefits including disability compensation benefits 
authorized by chapter 11, title 38, United States Code.  See 
38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or 
burial benefits, VA may accept evidence of service submitted 
by a claimant, such as a DD Form 214, Certificate of Release 
or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the 
information contained in it is accurate.  See 38 C.F.R. § 
3.203(a).


With respect to documents submitted to establish a 
creditable period of wartime service for pension 
entitlement, a document may be accepted without verification 
if the document shows (1) service of four months or more, or 
(2) discharge for disability incurred in the line of duty, 
or (3) 90 days creditable service based on records from the 
service department such as hospitalization for ninety days 
for a line of duty disability.  See 38 C.F.R. § 3.203(b).  
When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department.  See 38 C.F.R. § 3.203(c).

Following a complete review of the record evidence, the 
Board finds that none of the material submitted by the 
appellant is sufficient to prove qualifying service.  
Specifically, the documents submitted are not acceptable 
evidence under 38 C.F.R. § 3.203 as they do not verify 
actual recognized service.  Thus, VA is bound by the 
certification of the service department which shows that the 
appellant's husband did not have service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces. 

The Court has held that the findings by the service 
department verifying a person's service are binding on VA 
for purposes of establishing service in the U.S. Armed 
Forces.  See Venturella v. Gober, 10 Vet. App. 340 (1997); 
Duro v. Derwinski, 2 Vet. App. 530 (1992); see also Dacoron 
v. Brown, 4 Vet. App. 115 (1993).  The Board has carefully 
reviewed the appellant's statements regarding her husband's 
military service in World War II, as well as the affidavits 
submitted.  In the absence of qualifying service, however, 
such evidence is immaterial.  Consequently, the law is 
dispositive in this case and the claim must be denied due to 
an absence of legal entitlement.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).




ORDER

Basic eligibility for VA benefits is denied.



	                        
____________________________________________
	James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


